Exhibit (h)(2) SCHEDULE A PROSHARES TRUST EXPENSE LIMITATION AGREEMENT Period: October 1, 2014 – September 30, 2015 Fund Name Expense Limit ProShares Ultra S&P500 0.95% ProShares Ultra MidCap400 0.95% ProShares Ultra Dow30 0.95% ProShares Ultra QQQ 0.95% ProShares Short S&P500 0.95% ProShares Short MidCap400 0.95% ProShares Short Dow30 0.95% ProShares Short QQQ 0.95% ProShares UltraShort S&P500 0.95% ProShares UltraShort MidCap400 0.95% ProShares UltraShort Dow30 0.95% ProShares UltraShort QQQ 0.95% ProShares Ultra Russell2000 0.95% ProShares Ultra SmallCap600 0.95% ProShares Ultra Russell1000 Value 0.95% ProShares Ultra Russell1000 Growth 0.95% ProShares Ultra Russell MidCap Value 0.95% ProShares Ultra Russell MidCap Growth 0.95% ProShares Ultra Russell2000 Value 0.95% ProShares Ultra Russell2000 Growth 0.95% ProShares Ultra Basic Materials 0.95% ProShares Ultra Consumer Goods 0.95% ProShares Ultra Consumer Services 0.95% ProShares Ultra Financials 0.95% ProShares Ultra Health Care 0.95% ProShares Ultra Industrials 0.95% ProShares Ultra Oil & Gas 0.95% ProShares Ultra Real Estate 0.95% ProShares Ultra Semiconductors 0.95% ProShares Ultra Technology 0.95% ProShares Ultra Telecommunications 0.95% ProShares Ultra Utilities 0.95% ProShares Short Russell2000 0.95% ProShares Short SmallCap600 0.95% ProShares Short Financials 0.95% ProShares Short Oil & Gas 0.95% ProShares Short MSCI EAFE 0.95% ProShares Short MSCI Emerging Markets 0.95% Fund Name Expense Limit ProShares UltraShort Russell2000 0.95% ProShares UltraShort SmallCap600 0.95% ProShares UltraShort Russell1000 Value 0.95% ProShares UltraShort Russell1000 Growth 0.95% ProShares UltraShort Russell MidCap Value 0.95% ProShares UltraShort Russell MidCap Growth 0.95% ProShares UltraShort Russell2000 Value 0.95% ProShares UltraShort Russell2000 Growth 0.95% ProShares UltraShort MSCI EAFE 0.95% ProShares UltraShort MSCI Emerging Markets 0.95% ProShares UltraShort MSCI Japan 0.95% ProShares UltraShort FTSE China 50 0.95% ProShares UltraShort Basic Materials 0.95% ProShares UltraShort Consumer Goods 0.95% ProShares UltraShort Consumer Services 0.95% ProShares UltraShort Financials 0.95% ProShares UltraShort Health Care 0.95% ProShares UltraShort Industrials 0.95% ProShares UltraShort Oil & Gas 0.95% ProShares UltraShort Real Estate 0.95% ProShares UltraShort Semiconductors 0.95% ProShares UltraShort Technology 0.95% ProShares UltraShort Telecommunications 0.95% ProShares UltraShort Utilities 0.95% ProShares UltraShort 7-10 Year Treasury 0.95% ProShares Short 20+ Year Treasury 0.95% ProShares UltraShort 20+ Year Treasury 0.95% ProShares Ultra MSCI Emerging Markets 0.95% ProShares Ultra MSCI EAFE 0.95% ProShares Ultra MSCI Japan 0.95% ProShares Ultra FTSE China 50 0.95% ProShares UltraShort FTSE Europe 0.95% ProShares UltraShort MSCI Pacific ex-Japan 0.95% ProShares UltraShort MSCI Brazil Capped 0.95% ProShares UltraShort MSCI Mexico Capped IMI 0.95% ProShares UltraPro S&P500 0.95% ProShares UltraPro Short S&P500 0.95% ProShares Ultra Russell3000 0.95% ProShares UltraShort Russell3000 0.95% ProShares Large Cap Core Plus 0.45% ProShares Short Basic Materials 0.95% ProShares Short FTSE China 50 0.95% ProShares Short KBW Regional Banking 0.95% Fund Name Expense Limit ProShares Short Real Estate 0.95% ProShares Ultra 20+ Year Treasury 0.95% ProShares Ultra 7-10 Year Treasury 0.95% ProShares Ultra KBW Regional Banking 0.95% ProShares Ultra MSCI Brazil Capped 0.95% ProShares Ultra FTSE Europe 0.95% ProShares Ultra MSCI Mexico Capped IMI 0.95% ProShares Ultra MSCI Pacific ex-Japan 0.95% ProShares UltraPro Dow30 0.95% ProShares UltraPro QQQ 0.95% ProShares UltraPro Russell2000 0.95% ProShares UltraPro MidCap400 0.95% ProShares UltraPro Short Dow30 0.95% ProShares UltraPro Short QQQ 0.95% ProShares UltraPro Short Russell2000 0.95% ProShares UltraPro Short MidCap400 0.95% ProShares Ultra Nasdaq Biotechnology 0.95% ProShares UltraShort Nasdaq Biotechnology 0.95% ProShares RAFI Long/Short 0.95% ProShares UltraShort TIPS 0.95% ProShares Ultra High Yield 0.95% ProShares Short High Yield 0.95% ProShares Ultra Investment Grade Corporate 0.95% ProShares Short Investment Grade Corporate 0.95% ProShares Short 7-10 Year Treasury 0.95% ProShares UltraShort 3-7 Year Treasury 0.95% ProShares Hedge Replication ETF 0.95% ProShares 30 Year TIPS/TSY Spread 0.75% ProShares Short 30 Year TIPS/TSY Spread 0.75% ProShares German Sovereign/Sub-Sovereign ETF 0.45% ProShares UltraPro 10 Year TIPS/TSY Spread 0.75% ProShares UltraPro Short 10 Year TIPS/TSY Spread 0.75% ProShares UltraPro Short 20+ Year Treasury 0.95% ProShares USD Covered Bond 0.35% ProShares UltraPro Financials 0.95% ProShares UltraPro Short Financials 0.95% ProShares Merger ETF 0.75% ProShares Global Listed Private Equity ETF 0.60% Periods: ● For the period beginning on each Fund’s date of launch until the next September 30 ● The first October 1 after each Fund’s launch until September 30 of the following year Fund Name Expense Limit ProShares DJ Brookfield Global Infrastructure ETF1 0.45% ProShares S&P 500 Dividend Aristocrats ETF2 0.30% ProShares Investment Grade–Interest Rate Hedged3 0.50% ProShares Short Term USD Emerging Markets Bond ETF4 0.55% ProShares USD Emerging Markets Bond–Interest Rate Hedged 0.60% ProShares MSCI Emerging Markets Dividend Growers ETF 0.50% ProShares MSCI EAFE Dividend Growers ETF5 0.55% ProShares MSCI Europe Dividend Growers ETF 0.50% ProShares CDS North American HY Credit ETF6 0.50% ProShares CDS Short North American HY Credit ETF7 0.30% ProShares CDS North American IG Credit ETF 0.30% ProShares CDS Short North American IG Credit ETF 0.50% ProShares CDS European HY Credit ETF 0.50% ProShares CDS Short European HY Credit ETF 0.30% ProShares CDS European IG Credit ETF 0.30% ProShares CDS Short European IG Credit ETF ProShares Morningstar Alternatives Solution ETF (Inclusive of 0.95% Acquired Fund Fees and Expenses; Amounts recouped do not include investment advisory or management services fees waived during the term of any Investment Advisory and Management Services Fee Waiver Agreement) 0.95% ProShares Russell Dividend Growers ETF 0.40% ProShares S&P MidCap 400 Dividend Aristocrats ETF 0.40% ProShares Ultra Gold Miners 0.95% ProShares Short Gold Miners 0.95% ProShares UltraShort Gold Miners 0.95% ProShares Ultra Junior Gold Miners 0.95% ProShares Short Junior Gold Miners 0.95% ProShares UltraShort Junior Gold Miners 0.95% 1 ProShares DJ Brookfield Global Infrastructure ETF launched on March 27, 2014. The Fund’s initial expense limitation will expire on September 30, 2015. 2 ProShares S&P 500 Aristocrats ETF launched on October 11, 2013. The Fund’s initial expense limitation will expire on September 30, 2015. 3 ProShares Investment Grade–Interest Rate Hedged launched on November 7, 2013. The Fund’s initial expense limitation will expire on September 30, 2015. 4 ProShares Short Term USD Emerging Markets Bond ETF launched on November 21, 2013. The Fund’s initial expense limitation will expire on September 30, 2015. 5 ProShares MSCI EAFE Dividend Growers ETF launched on August 21, 2014. The Fund’s initial expense limitation will expire on September 30, 2015. 6 ProShares CDS North American HY Credit ETF launched on August 7, 2014. The Fund’s initial expense limitation will expire on September 30, 2015. 7 ProShares CDS Short North American HY Credit ETF launched on August 7, 2014. The Fund’s initial expense limitation will expire on September 30, 2015. PROSHARE ADVISORS LLC PROSHARES TRUST A Maryland limited liability companya Delaware statutory trust By: /s/Michael L. SapirBy:/s/ Todd B. Johnson Michael L. Sapir Todd B. Johnson Chief Executive Officer President Adopted: December 15, 2005 Amended: December 15, 2006 September 9, 2009 February 24, 2012 January 23, 2007 March 3, 2010 March 14, 2012 July 31, 2007 June 7, 2010 June 6, 2012 September 18, 2007 September 21, 2010 September 10, 2012 December 10, 2007 September 19, 2011 December 11, 2012 March 12, 2008 December 14, 2011 March 12, 2013 September 15, 2008 September 9, 2013 December 16, 2008 January 23, 2014 June 11, 2014 September 8, 2014 December 10, 2014
